 

PHILOU VENTURES, LLC

Exhibit 10.1

 

 

 

Date: September 20, 2016    

 

 

 

 

Digital Power Corporation

48430 Lakeview Blvd.

Fremont, CA 94538-3158

 

Telkoor Telecom Ltd.

5 Giborei Israel

Netanya 42293 Israel

 

Re:     Waiver

 

Dear Sirs:

 

Reference is hereby made to that certain Securities Purchase Agreement, dated as
September 4, 2016 (the “Agreement”) by and among Digital Power Corporation, a
California corporation (the “Company”), Philou Ventures, LLC, a Wyoming limited
liability company (the “Purchaser”), and Telkoor Telecom Ltd., an Israeli
corporation. All capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Agreement.

 

Notwithstanding Sections 2.5 (a) and 8.2 of the Agreement, the Purchaser hereby
waives its right to (i) require the resignation of Mr. Moti Rosenberg as a
director of the Company and (ii) designate four (4) members to the Company's
Board of Directors (the “Board”), and instead will have the right to designate
only two (2) members to the Board. The Purchaser agrees that one member of the
Board may be designated by the remaining members of the Board immediately
following Closing to fill one of the three vacancies on the Board.

 

This Waiver shall be governed solely and exclusively by and construed in
accordance with the internal laws of the State of California without regard to
the conflicts of laws principles thereof.

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Waiver as of the day and year first above written.

 

 

PHILOU VENTURES, LLC

 

By:/s/ Kristine L. Ault

Name: Kristine L. Ault

Title: Manager

 

 